     Case: 1:21-cv-00499 Document #: 54 Filed: 05/13/21 Page 1 of 1 PageID #:3759




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

H-D U.S.A., LLC,
                                                 Case No. 21-cv-00499
              Plaintiff,
                                                 Judge Jorge L. Alonso
v.
                                                 Magistrate Judge Sheila M. Finnegan
OUR SALAN Store, et al.,
              Defendants.


                       NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure Plaintiff H-D U.S.A.,

LLC (“Harley-Davidson” or “Plaintiff”) hereby dismisses this action with prejudice as to the

following Defendant:

                 Defendant Name                                    Line No.
                    0AZNnk0                                          148

With this dismissal, the above captioned case can be terminated.

Dated this 13th day of May 2021.            Respectfully submitted,
                                            /s/ RiKaleigh C. Johnson
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            RiKaleigh C. Johnson
                                            Martin F. Trainor
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080 / 312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            rjohnson@gbc.law
                                            mtrainor@gbc.law

                                            Attorneys for Plaintiff H-D U.S.A., LLC
